DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 2: delete “Halback” and insert “Halbach”
Response to Arguments
Applicant’s cancellation of claims 7 and 18 overcomes the drawing objections cited in the previous office action.
Applicant’s amendments to the claim overcome the claim objections cited in the previous office action.
Applicant’s amendments to the claim overcome the 35 SUC 112 rejections cited in the previous office action.
Applicant’s amendments and arguments with respect to 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  Applicant argues that Azuma (JP 03288725) does not disclose amended claim 1.  Specifically, applicant argues that Azuma does not disclose the transport element is a separate element from any part of the clean room, having no positive connection to any part of the clean room and instead Azuma's rail is an example of a positive mechanical connection acting in a horizontal direction perpendicular to the rail direction.  The examiner agrees with this assessment.  Therefore, the 35 USC 102 rejection of claim 1 has been withdrawn. 
Applicant’s amendments and arguments with respect to 35 USC 103 rejection of claim 14 have been fully considered and are persuasive.  Applicant argues that Ishino (US Pub 2012/003174) does not disclose individual rollers that are self-steering.  The examiner disagrees with this assessment.  The claim only requires “the at least one roller of the transport element is self-steering due to being rotatably mounted on a steering axle which is substantially perpendicular to a plane of movement” so a group of rollers could steer itself not that each individual roller is self-steering.  Therefore, this argument is not persuasive.  Applicant also argues that the roller axle of each roller 28 (the axle around which the roller 28 rotates during its rolling movement) is not mounted in a slot to allow displacement of the roller 28 along the slot and parallel to the plane of movement.  The examiner agrees with this assessment.  Therefore, the 35 USC 103 rejection of claim 14 has been withdrawn.
Reasons for Allowance
Claims 1-6,8-14,16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is the inclusion of the transport element having no positive connection to the clean room or to objects in the clean room in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 14 is the inclusion of the roller axle is mounted in a slot to allow displacement of the roller axle along the slot and parallel to the plane of movement in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/28/2022